It is a great honour 
and privilege to address the General Assembly as the 
King of Spain at the start of my reign.

I appear before the Assembly to share with the 
international community my country’s commitment 
to the universal principles and values that best define 
humanity. Today I have the pleasure to present what 
Spain — renewed but remaining true to itself and to 
its international commitments — can offer for peace, 
liberty, justice and human rights in all nations and for 
all persons, along with well-being and prosperity.

As a nation with ancient roots and a clear global 
calling, Spain has contributed intensely and decisively 
to shaping world history. Let us recall that Spain was 
present at the genesis of globalization and of international 
law, as well as of medieval parliamentarianism and 
contemporary liberal democracy. With that perspective 
of centuries, we see clearly that our best contributions 
come about when we move forward while opening up 
to the world.

Sincerely, despite our problems, I see Spanish 
society today as exemplary in its commitment to human 
dignity, in solidarity with the most marginalized. 
Spaniards harbour a profound sense of equality. They 
reject fanaticism, violence and intolerance and love 
peace. Spanish society is culturally and linguistically 
diverse, capable of overcoming difficulties responsibly 
and with integrity while demanding integrity and 
excellence as civic values intrinsic to democracy. Spain 
is a strong, generous and vigorous country, and I feel 
truly proud of it.

Therefore, today we Spaniards look to the future 
with a firm will to share and to help to build a better 
reality for all peoples. Our foundations are solid, forged 
over centuries and strengthened especially in recent 
decades. The commitments Spain has made with the 
rest of the international community are established on 
those foundations.

Democracy is today the essential guide of our 
collective coexistence. It will soon be four decades 
since the beginning of Spain’s political transition, 
which allowed us to move from a dictatorship to a 
political system based on freedoms and rights and 
marked by a desire for historical reconciliation and a 
true spirit of harmony. Allow me, therefore, to lay claim 
Spain’s political masterpiece with pride and emotion, 
an example for many in the world. We Spaniards have 
built a social and democratic order based on the rule 
of law that protects all citizens and Spain’s various 
territories in their political, geographic, cultural and 
linguistic diversity. Thus Spain’s firm commitment 
to promoting and defending democratic values in the 
world can always be counted on.

Without forgetting the impact of the crisis, Spain’s 
economic development, particularly since the second 
half of the past century, has placed our economy among 
the first in the world and among the most open and 
competitive. Today we have achieved global leadership 
rankings in various sectors with a high added value 
and significant social impact. Bearing that in mind, 
Spain strongly supports a global and sustainable way 
of economic development that makes possible material 
progress and well-being, that generates employment 
and protects individuals and their social rights, a 
sustainable development model respectful of the 
environment, respecting international norms and with 
high, ethical economic values.

Spain has always been a major cultural Power. 
We understand that in all societies, culture shapes our 
identity and is a source of material and non-material 
wealth. The strength of Spanish, a universal language 
shared by dozens of countries and hundreds of millions 
of people on all continents, decisively contributes to 
guaranteeing greater cultural and linguistic diversity in 
the international arena. That is clearly an objective of 
the human community, so widely diverse, represented 
here. The Spanish language must therefore fully 
assume its formal position as an official language of 
the United Nations and as a working language that is 
fully used and represented. Given the scope and depth 
of our cultural base, we affirm Spain’s commitment 
to defending cultural diversity in all of its aspects and 
manifestations.


Spain’s history and privileged geographic position 
at a crossroads of continents, seas and civilizations 
have led it to develop a solid, universal perspective 
and a special connection to some regions in the world. 
Among them, Europe represents an obvious dimension. 
The process of continental integration around the 
European Union today is part of the national project of 
the Kingdom of Spain. We call for a Europe of greater 
unity and cohesiveness that preserves and extends the 
democratic and civic values that inspired its creation 
and that works to guarantee the prosperity of all of its 
citizens. We also defend a Europe that is marked by 
strength and solidarity that generously and effectively 
contributes to the peaceful progress of all regions of 
the world.

Due to its history and culture, the Ibero-American 
community of nations is a substantial part of our 
collective identity and represents for us a true 
brotherhood. That sentiment extends to other areas, 
thanks to the cultural, historic and linguistic 
connections that we also maintain with other nations 
and peoples in the rest of the Americas, in Africa, Asia 
and Oceania.

The Mediterranean, with its northern and southern 
shores, together with the Middle East and the entire 
Arab world, are areas very close to Spain, not only 
geographically, but also culturally and emotionally. 
That is why we affirm our will and interest in 
contributing to the stability of the region, as something 
fundamental for achieving peace in the world. It is a 
region in which some societies suffer the scourge of an 
intolerable barbarism, a criminal and atrocious violence 
that threatens all societies of the planet and the very 
values of universal human civilization.

Spain’s global vocation and its commitments in 
democratic, economic and cultural matters that I have 
just mentioned are summarized by its full commitment 
to the Charter of the United Nations, on behalf of which 
we are convened here. The Charter represents one of 
the greatest achievements of humankind; we must 
therefore preserve, respect and enforce it. Thus Spain 
firmly believes in the United Nations and its multilateral 
mechanisms for preserving international peace and 
security and for contributing to the development of 
societies.

We live in times marked by a proliferation of 
conflicts, some of which are especially devastating and 
have indiscriminate impacts on civilians. Our primary 
objective must be to prevent war, and when we fail, we 
must protect and assist the innocent and the injured. 
We must never relent in our efforts to resolve conflict 
through diplomacy and all of the instruments bestowed 
by the Charter of the United Nations. Above all, we 
must not lose hope, and we must remember that in spite 
of everything, the longing for harmony can and must 
prevail over even the most entrenched hatreds.

A tapestry version of Guernica — a work by the 
universal Spaniard, Pablo Picasso — hangs outside the 
entrance to the Security Council Chamber. The scene 
depicted in this art icon still stirs our conscience and 
reminds us of the fatal consequences of our inability to 
prevent and resolve conflicts that afflict us all. It is a 
mistake to think that wars or man-made disasters affect 
only one community or one region without any impact 
on the others. When barbarism triumphs in one part of 
the world, no one is beyond its reach; we are all victims.

But armed conflicts are not the only threats to the 
international community. Evil takes many forms and 
their victims have many faces: every child caught in 
a crisis situation or in violence, every woman who is 
molested or whose rights are limited simply because 
she is a woman, every patient who dies for lack of 
medicine or every abandoned elderly person, every 
family without food and without hope because of an 
unjust distribution of wealth, every journalist murdered 
for doing his or her duty to inform — all of these are 
so many appeals to our conscience and to our sense of 
duty, and so many calls to action.

The members of the General Assembly can count 
on Spain as we confront, together and in the framework 
of international law, those who seek to destroy, through 
their intolerance, violence or sectarianism, the values 
and principles that underlie our United Nations. Spain 
has always demonstrated its unconditional support for 
the United Nations system and its active responsibility 
with regard to the principles that we all recognize in 
this Assembly: freedom, justice, equality, national 
sovereignty, independence and the integrity of States. 
Spain will continue to assume, as it has, its full 
responsibilities as a Member of United Nations.

Against this background, Spain is taking another 
step forward as a candidate for a non-permanent seat 
on the Security Council for the 2015-2016 biennium. 
Our candidacy is an integral part of my country’s solid 
commitment to serve the international community 
more, and to serve it better. That is what we have done 


in the Security Council once every decade over the past 
40 years, because the Assembly has trusted us. I only 
ask that that trust be renewed.

In the past 25 years, 130,000 members of the 
Spanish armed forces have participated in peacekeeping 
operations and humanitarian aid missions in all regions 
of the world. They have been — and, above all, have 
felt — part of a great collective effort to which many 
of the countries represented here have contributed. 
Similarly, in recent decades Spain has consolidated its 
status as one of the leading contributors to development 
cooperation. There is no lasting peace without lasting 
security, without sustainable development. There is 
no sustainable development without greater solidarity, 
both among and within nations. Furthermore, 
development must be accompanied by policies of 
inclusion that envisage the full equality of women and 
their incorporation in all spheres of political, social and 
economic life.

As we can see, Spain has a spirit of solidarity. In 
the past 14 years, my compatriots have contributed 
$30 billion to global development. Of this contribution, 
nearly $1 billion has been earmarked for achieving the 
Millennium Development Goals, through a fund set up 
by Spain and co-led by the United Nations Development 
Programme. That is the largest contribution made by a 
single country. Specifically, one of the most important 
tasks of the General Assembly at this session will be to 
finalize the negotiations for the post-2015 development 
agenda and to establish the sustainable development 
goals. Here, too, Spain has taken a step forward by 
creating the first fund that is already functioning for 
these sustainable development goals.

To a large extent, achieving sustainability involves 
fighting the harmful effects of climate change. The 
Climate Summit held yesterday and the recent Third 
International Conference on Small Island Developing 
States, held in Samoa — whose organization Spain 
contributed to — have raised our awareness even 
further on this issue. They also enable us to improve 
our response and resilience in the face of restricted 
situations, especially as regards the most vulnerable 
States whose very survival is at risk.

The sustainable development goals that we have 
set for ourselves are within our reach. Again, there 
are reasons for hope. I am thinking in particular of the 
progress made in Africa, a continent that is so close 
to Spain and where new examples of innovation and 
creativity are found everywhere. Africa is a continent 
of the present and future, where over the past decade we 
have seen some of the fastest-growing economies. But 
it is crucial to put an end to the conflicts that still afflict 
parts of the region and hold back its development. From 
the Sahel to the Horn of Africa and the Great Lakes 
region, Spain contributes to ending these conflicts 
by meeting its commitments, which are born out of 
solidarity and proximity.

We believe in Africa and we are demonstrating that 
belief, for instance when acute crises arise such as the 
Ebola epidemic, which is affecting a major and growing 
part of the central region. I want to express the Spanish 
people’s solidarity with the victims and our support for 
those who are doing everything possible to assist them, 
sometimes at the cost of their own lives. And I offer my 
own heartfelt tribute to the humanitarian aid workers of 
the United Nations, whose vocation leads them to leave 
everything behind for the most vulnerable, wherever 
they may be.

It has been almost 30 years since my father, 
King Juan Carlos, addressed this General Assembly for 
the first time (see A/41/PV.4). Today, as then, Spain is 
open to a new age. Today, as then, we take our place 
as active and responsible members of international 
community represented here. I can assure those present 
here that the international community, represented 
today in the General Assembly, can continue to count 
on Spain’s support and active participation in the 
unwavering protection of the values and interests of 
humankind in peace, peace that is ever more prosperous 
and just. Spain supports a United Nations that is not 
only stronger but, above all, more united — more 
united against bigotry, intolerance and barbarism, more 
united in fighting poverty, hunger and marginalization, 
more united so that education and health can reach all, 
and more united in firmly defending the dignity of all 
human beings.
